Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION

Formal Matters
Claims 1-20, 24, 25, 31, 32, 37, and 43 are cancelled.  Claims 21-23, 26-30, 33-36, and 38-42 are pending and under examination. 

Priority
This application claims priority from US provisional application 62/889,497 filed on 8/20/2019.  

Examiner’s Note
Applicant's supplemental after final amendments and arguments filed on 12/02/2021 (now entered) have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter has been added in applicant’s amendments.  Applicant explains support for the formula limitation now incorporated into claims 21 and 29.  

Reasons for Allowance
The instant claims are allowable because the closest prior art does not provide for a metallogel material with dispersed silver metal ions and a metallopolymer where the material is represented by the structure as provided in the claim.  Claims 21 or 29 were not found in or motivated by the prior art.   The applicant explains support for this structure in claims 21 and 29 in the arguments from 12/2/2021.    

Conclusion
Claims 21-23, 26-30, 33-36, and 38-42 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARK V STEVENS/Primary Examiner, Art Unit 1613